Opinión disidente emitida por el
Juez Asociado Señor Re-bollo López.
El campo de las leyes —distinto a otras disciplinas como las matemáticas, la física, la química, etc.— no es uno pre-ciso y exacto. En relación con cualquier controversia legal existen, como regla general, dos "caras de la moneda”. Como consecuencia de ello, cualquier profesional del dere-cho puede desarrollar, y fundamentar, un razonamiento legal en apoyo de cualquiera de las dos posiciones en contro-versia en un caso en particular de tal forma que cualquiera de dichas posiciones, aun cuando realmente no lo sea, pa-rezca lógica, razonable y correcta.
Esa particularidad, que es tan “distintiva” del Derecho, es la que precisamente le permite a esta disciplina evolu-cionar y mejorarse continuamente y, por qué no decirlo, a los abogados ganarse la vida, ya que si sólo hubiera una “solución” a un problema legal, no habría ninguna necesi-dad para la existencia de la litigación contenciosa. Por otro lado, esa misma particularidad es la que causa que, en ocasiones, la actividad y labor del abogado resulte incom-*874prensible para la ciudadanía en general y que, hasta cierto punto, es la causa para la insatisfacción con, y descrédito de, la profesión legal ante los ojos de esa misma ciudadanía. En ocasiones, resulta difícil entender cómo un profesional del Derecho, en defensa de una posición en particular, puede sostener, y argumentar, con vehemencia una posición que obviamente es errónea en derecho y moral-mente inaceptable.
Esa situación, esto es, la existencia de “dos caras de la moneda” en toda controversia legal es la que precisamente hace tan complicada y difícil la labor del juez. Su ministe-rio no puede consistir en meramente limitarse a escoger, en forma acomodaticia, una de la posibles soluciones y funda-mentar la misma citando, como obediente autómata, deci-siones y escritos en apoyo de la posición seleccionada; de-cisiones y escritos que aun cuando puedan parecer aplicables, por tratar del mismo tema, realmente no lo son pues han sido emitidas por jueces de otras jurisdicciones a la luz de las circunstancias, específicas y particulares, que imperan en dichas jurisdicciones.
La labor del juez requiere algo más. Este tiene que estar en disposición, en primer lugar, de actuar únicamente con-forme los dictados de su conciencia, esto es, libre de toda atadura o influencia ajenas a su función y, en adición, libre de todo prejuicio o discrimen de clase alguna. En otras pa-labras, la objetividad e imparcialidad son requisitos indispensables del buen juez. Ausentes estas cualidades, la de-cisión que se emita por éste, por más fundamentada que luzca, será siempre una insatisfactoria.
Por otro lado, no puede enfatizarse lo suficiente el hecho de que ante posiciones conflictivas y, en ocasiones, igual-mente fundamentadas, el “norte” que debe guiar el inte-lecto del juez no puede ser otro que el bien común. Ese es el factor determinante en, o fin último de, toda decisión judicial. Ello así por cuanto el propósito que inspira el es-*875tablecimiento de las leyes y de todo sistema de derecho es precisamente ese: el bienestar general de la ciudadanía.
Ahí la razón por la cual la interrogante a ser contestada por el juez no se puede limitar a decidir cuál es la posición que encuentra más apoyo en la jurisprudencia y los comentaristas. Esa labor, aun cuando importante, la puede realizar una computadora primitiva o, inclusive, un estu-diante de primer año de Derecho. El término “jurídicamen-te procedente” implica, y conlleva, algo más que unas nu-merosas citas legales. Dicho término necesariamente significa que la solución a ser decretada por el juez no sólo esté dentro de los parámetros establecidos por el ordena-miento jurídico sino que la referida solución debe ser en beneficio general de la ciudadanía.
Es debido a ello que si en la consecución de esa solución justa y beneficiosa, esto es, “jurídicamente procedente”, el juez no encuentra precedente aplicable que apoye la misma, entonces ese juez tiene que estar presto y decidido a “abrir brecha” y establecer, conforme las guías generales del ordenamiento, nueva jurisprudencia. No debe olvi-darse, después de todo, que en el “comienzo” no existían precedentes. Pero aún en el caso de que existan preceden-tes en contrario, si éstos no satisfacen su sentido de justi-cia, el juez no puede permitir que los mismos le impidan decretar la solución correcta que la situación, el momento y el bienestar de la ciudadanía, requieren y exigen que él determine. Esa, repetimos, es precisamente la razón por la cual el que lleva con orgullo la toga es un ser pensante, sensible e inteligente, y no una computadora o un autómata.
La decisión que emite una mayoría de los integrantes del Tribunal en el presente caso ciertamente no es ejemplo de lo anteriormente expresado. La misma —en unión a un sinnúmero de decisiones emitidas en los pasados seis (6) años — es una que posiblemente tendrá el efecto de destruir *876la reputación y credibilidad que en tiempos pasados tuvo este Tribunal.
La Opinión mayoritaria, pág. 834, al resolver que los legisladores demandantes “carecen de legitimación activa para iniciar la presente acción en representación del inte-rés público y que, por lo tanto, ni este Foro ni el tribunal de instancia tienen jurisdicción para adjudicar la controversia referente a la constitucionalidad del presupuesto general del año fiscal en curso” no sólo le pone punto final a la presente controversia sino que, desgraciadamente para este País, igualmente causa la desestimación inmediata de va-rios pleitos y recursos de gran interés público, actualmente pendientes ante los tribunales de instancia y este Foro, tales como: la impugnación del nombramiento, como juez del Tribunal Superior, del Ledo. Wilfredo Santos López; la im-pugnación del contrato que le fuera otorgado al Ledo. Héctor Rivera Cruz en relación con la liquidación de la Corpo-ración de Renovación Urbana y Vivienda; el pleito en que se impugna la constitucionalidad del Departamento de Asuntos de la Comunidad Puertorriqueña en los Estados Unidos, y cualquier otro pleito que se radique en el futuro en representación y vindicación del interés público y en beneficio de nuestro País. La “suerte está echada” en cuanto a este tipo de casos.
La decisión hoy emitida es una tan errónea, dañina y jurídicamente improcedente que constituye, a nuestro jui-cio, índice de un tribunal confundido y que confunde al País en general, y a la profesión legal en particular, me-diante la emisión de decisiones contradictorias, inconsis-tentes y totalmente carentes de una filosofía judicial definida. La reputación y credibilidad de este Tribunal tiene que necesariamente afectarse mientras se continúe —apoyándose en tecnicismos legales y so color de “pruden-cia judicial”— eludiendo y rehusando cumplir con la fun-ción principal de este Tribunal, esto es, la de ilustrar al País y de pautar el Derecho respecto a las cuestiones fun-*877damentales que afectan el bienestar general, y destino, del mismo.(1) Parafraseando a Séneca, ninguna brisa le puede ser favorable a una institución que no sabe hacia donde se dirige.
¿Palabras fuertes? Ciertamente que sí. ¿Doloroso tener que decirlas? Definitivamente, sí. ¿Justificadas las mis-mas? Igualmente creemos que sí. Veamos por qué.
Este Tribunal siempre ha sido un foro judicial imagina-tivo, teniendo siempre razones de sobra para sentirse ge-nuinamente orgulloso de tener a su haber el estableci-miento de normas jurisprudenciales de avanzada, en beneficio de nuestros conciudadanos, relativas las mismas a áreas del Derecho en que tribunales de otras jurisdiccio-nes todavía se encuentran “en pañales”. Una de esas áreas en que habíamos “abierto brecha” lo es la referente a la “capacidad jurídica o legitimación activa” {standing) del ciudadano que comparece al foro judicial en solicitud de remedio, en específico, en situaciones en que están envuel-tas cuestiones de vasto interés público.
En esa área específica del Derecho, y haciendo “derecho criollo”, este Tribunal ha sido más liberal e innovador que, inclusive, los tribunales de la jurisdicción federal norteamericana. En dicha jurisdicción, no hay duda, el trato que se le ha dado a la llamada “acción pública” ha sido una conservadora y restringida. Véanse: Sierra Club v. Morton, 405 U.S. 727 (1972); Schlesinger v. Reservists to Stop the War, 418 U.S. 208 (1974); Warth v. Seldin, 422 U.S. 490 (1975). Esta interpretación restrictiva por parte *878del Foro federal, sin embargo, ha sido objeto de severa crí-tica y se anticipa que la misma no perdurará. (2)
Como es sabido, a diferencia de la acción judicial refe-rente a una contienda privada, las “acciones públicas” tie-nen el propósito de remediar actuaciones gubernamentales ilegales que afectan a un gran sector de la ciudadanía. Las mismas, en adición, tienen el fin último de vindicar la “po-lítica pública”. En esta clase de casos, por lo general, los tribunales implantan remedios prospectivos y correctivos, a diferencia de remedios compensatorios. A. Chayes, The Supreme Court 1981 Term; Foreword: Public Law Litigation and the Burger Court, 96 Harv. L. Rev. 4 (1982).
Es norma fundamental reiterada y ratificada por este Tribunal que las fuentes de la política pública son la Cons-titución, las leyes y los precedentes legales —Ocasio v. Alcalde Mun. de Maunabo, 121 D.P.R. 37 (1988); Ortiz Andújar v. E.L.A., 122 D.P.R. 817 (1988); J.R.T. v. Vigilantes, Inc., 125 D.P.R. 581 (1990); Hurd v. Hodge, 334 U.S. 24 (1948)— constituyendo la política pública de más alto rango la que emana de nuestra Constitución.
Como correctamente expresa el amicus curiae —Banco Gubernamental de Fomento para Puerto Rico— en el ale-gato que radicara a petición nuestra, el concepto de presu-puesto en Puerto Rico ha evolucionado hacia el “servicio del mejoramiento planificado de la sociedad” (Alegato del *879amicus curiae, pág. 13) y a la vez va dirigido a robustecer “la garantía en que se asienta el buen crédito de Puerto Rico”. Íd.(3) Claramente la Resolución Conjunta Núm. 163 de 10 de agosto de 1991 para el año fiscal 1991-1992, que establece el Presupuesto de Mejoras Capitales y Gastos de Funcionamiento del Estado Libre Asociado de Puerto Rico, es un asunto de alto interés público.
Como consecuencia del hecho que el Primer Ejecutivo del País y la Asamblea Legislativa de Puerto Rico omitie-ron consignar, o presupuestar, en la referida Resolución Conjunta Núm. 163 la asignación de fondos que vienen en la obligación de hacer anualmente, referente la misma al subsidio por concepto de energía eléctrica, en virtud de las disposiciones de la Ley Núm. 83 de 2 de mayo de 1941 (22 L.P.R.A. secs. 191-217) y de la Ley Núm. 4 de 8 de junio de 1981 (22 L.P.R.A. sec. 212(b) y n.) los demandantes cues-tionan la constitucionalidad de dicha Resolución Conjunta Núm. 163 al amparo de la política pública establecida por los forjadores de nuestra Constitución en las Secs. 6, 7 y 8 del Art. VI, y la Sec. 4 del Art. IV de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1, las cuales requieren, en síntesis y en lo pertinente, que el pre-supuesto sea uno “balanceado”.(4)
*880Al recomendar la aprobación de las referidas disposicio-nes a la Convención Constituyente, la Comisión de la Rama Legislativa expresó, en el informe que a esos efectos le rindiera, que:
Estos cuatro artículos integran un plan mínimo para mante-ner la estabilidad económica del gobierno.
En primer lugar el Gobernador debe presentar a la Asamblea Legislativa un mensaje sobre el estado del gobierno y además un informe detallado sobre los propuestos ingresos y desembol-sos para el próximo año. Las asignaciones que haga la Asam-blea Legislativa no podrán exceder el cálculo de los recursos totales, a menos que se impongan contribuciones suficientes para cubrir el exceso. Si a pesar de esta precaución los recursos disponibles no son suficientes para cubrir las asignaciones se debe establecer un orden de prioridades comenzando con el pago de intereses y amortización de la deuda pública. Esta prio-ridad constitucional se adopta con el propósito de asegurar ga-rantías para mantener el crédito público, tan necesario para el mejoramiento económico del pueblo. (Énfasis suplido.) 4 Diario de Sesiones de la Convención Constituyente 2587(1952).
Nadie, por lo menos con alguna seriedad, podrá negar, en consecuencia, que nos encontramos frente a una acción judicial en que está envuelta una cuestión de vasto interés público, esto es, llana y sencillamente nos enfrentamos a la llamada “acción públicaConforme a dicha situación es que venimos en la obligación de examinar si los demandan-tes tienen o no “capacidad jurídica” (standing) para radicar la acción en controversia; ello en vista de que según surge de la demanda radicada, y de la sentencia emitida por el foro de instancia, los referidos demandantes incoaron el *881pleito no sólo como miembros de la Cámara de Represen-tantes de Puerto Rico sino en su capacidad individual, esto es, como ciudadanos particulares.
Procedemos a examinar la jurisprudencia que ha emi-tido este Tribunal durante las pasadas cuatro (4) décadas en lo referente a la capacidad jurídica (standing) de los ciudadanos en relación con acciones que están revestidas de alto interés público.
I — I
Hace poco más de cuarenta y cuatro (44) años —al re-vocar una sentencia emitida a nivel de instancia de-sestimatoria de una petición de mandamus, referente dicha solicitud al idioma a ser utilizado en las escuelas públicas del País— este Tribunal expresó, en Asociación de Maestros v. Pérez, Gobernador Int., 67 D.P.R. 848, 851 (1947), que:
No cabe duda .... que la selección del idioma que ha de servir de vehículo a la enseñanza pública de un país, es una cuestión de interés público. También lo es que las leyes se pongan en ejecución. Tratándose de cuestiones de interés público, sostiene la mayoría de las autoridades que interpretan preceptos simi-lares al nuestro, que cuando la cuestión envuelta es de interés público y el mandamus tiene por objeto conseguir la ejecución de un deber público, el pueblo es considerado como la parte especialmente interesada y el demandante no necesita probar que tiene interés especial en el resultado del caso. Basta demos-trar que es un ciudadano y como tal está interesado en la ejecu-ción y protección del derecho público. (Énfasis suplido.)
Veintisiete (27) años más tarde este Tribunal —demos-trando un ejemplarizante sentido del deber que tenemos de ilustrar y pautar el Derecho en el País, y echando a un lado una interpretación restrictiva del concepto de “capacidad jurídica” (standing)— entró a decidir en los méritos el de-recho, reclamado por otros, del ex Gobernador Roberto Sánchez Vilella a ocupar un escaño legislativo. Al así ha-*882cerlo, en Fuster v. Buso, 102 D.P.R. 327, 328 (1974), expre-samos, en lo pertinente, que:
... Es controvertible si los demandantes tienen capacidad ju-rídica (standing) para traer este pleito ....
Decimos que es controvertible la capacidad jurídica de los demandantes porque este pleito tiene el propósito nominal de sentar en la Cámara de Representantes de Puerto Rico al señor Roberto Sánchez Vilella pero el señor Sánchez Vilella quien se-ría la persona realmente interesada no es demandante ni es parte en el litigio. Sin embargo, debido al interés público del asunto y a que están envueltas en él varias disposiciones cons-titucionales, una disposición de la Ley Electoral y una actua-ción de la Junta Estatal de Elecciones, hemos decidido entrar en los méritos. (Énfasis en el original suprimido y énfasis suplido.)
En Salas Soler v. Srio. de Agricultura, 102 D.P.R. 716 (1974) —caso en que el Tribunal Superior se había negado, por razón de alegada falta de capacidad jurídica del de-mandante para radicar la acción, a expedir un auto de mandamus requiriendo del Secretario de Agricultura que sometiera la declaración de impacto ambiental que exige la Ley sobre Política Pública Ambiental de Puerto Rico— ex-presamente ratificamos la norma, antes transcrita, estable-cida en el año de 1947 en el caso de Asociación de Maestros v. Pérez, Gobernador Int., ante. Entre otros señalamientos, expresamos entonces que:
El tema general de los criterios que deben regir la definición de las personas o entidades con capacidad para entablar litigios ha sido y continúa siendo objeto de discusión intensa. Freund estima que la materia se cuenta entre “las más amorfas en todo el dominio del derecho público” (traducción nuestra), Hearings on S. 2097 Before the Subcommittee on Constitutional Rights of the Senate Committee on the Judiciary, 89th Cong., 2d Sess., parte 2, pág. 498 (1966). El Juez Douglas ha afirmado que “Las generalizaciones sobre la capacidad para demandar son en gran parte inservibles.” (Traducción nuestra.) Association of Data Processing Serv. Organizations v. Camp, 397 U.S. 150, 151 (1970). Davis considera que “las decisiones del Tribunal Supremo [de Estados Unidos] sobre la capacidad para deman-*883dar son confusas y contradictorias y continúan en estado de desorden” (Traducción nuestra.) 3 Davis, Administrative Law Treatise, sec. 22.18 (Supp. 1965).
Puede notarse también que la tendencia general es hacia la liberalización de la doctrina. Davis, The Liberalized Law of Standing, 37 U. Chi. L. Rev. 450 (1970); Jaffe Standing Again, 84 Harv. L. Rev. 633 (1971). El desarrollo de esta tendencia ha sido mucho más pronunciado en la jurisprudencia estatal que en la federal. Homburger, A., Private Suits in the Public Interest in the United States of America, 23 Buffalo L. Rev. 343, 390 (1974). (Énfasis suplido.) Salas Soler v. Srio. de Agricultura, ante, págs. 718-719.
Por otro lado, añadimos y establecimos en el citado caso de Salas Soler v. Srio. de Agricultura, ante, págs. 723-724, que para '
... demostrar que se es una persona afectada por una acción gubernamental ...no hay necesidad de demostrar daño econó-mico. ...El daño puede basarse en consideraciones ambientales, recreativas, espirituales o aun simplemente estéticas. ... Nues-tra decisión ...no quiere decir que la puerta está abierta de par en par para la consideración de cualquier caso que desee incoar cualquier ciudadano en alegada protección de una política pública. Debe examinarse el nexo entre el interés del ciudadano y la acción radicada; el hecho de que los demandantes puedan representar adecuadamente el interés público y asumir su de-bida defensa; si el caso es justiciable o si puede montar a una intervención indebida del poder judicial con el funcionamiento de otra parte del gobierno; si la controversia está madura para decisión, y si el litigio en cuestión constituye un medio ade-cuado para plantear en su debida dimensión y particularidad el problema de que se trate. (Énfasis suplido.)
Finalmente, expresamos en el citado caso de Salas Soler v. Srio. de Agricultura, ante, págs. 725-726, que:
En el derecho de algunos otros países la tendencia hacia una liberalización creciente de las oportunidades de demandar es igualmente marcada. ... La ley impone un claro deber público y no existe impedimento para exigir su observancia en la referida doctrina ...”. (Énfasis suplido.)
*884En relación con este punto, resultan particularmente ilustrantes unos señalamientos que se hicieran en E.L.A. v. P.R. Tel. Co., 114 D.P.R. 394, 399 (1983). En el mismo, en lo pertinente, expresamos que:
En Salas Soler v. Srio. de Agricultura, 102 D.P.R. 716 (1974), comentamos ampliamente las dificultades de este campo. Véase: Data Processing Service v. amp, 397 U.S. 150, 151 (1970). Estas dificultades tienen diversas fuentes. En primer término, tendemos a veces a olvidar que, a fin de cuentas, la doctrina de capacidad para demandar es tan solo un meca-nismo que los tribunales utilizan en ocasiones para delimitar su propia jurisdicción, para no adentrarse en los dominios de otras ramas del gobierno, para no lanzarse a resolver cuestio-nes hipotéticas o planteadas dentro de un contexto inadecuado de hechos, para ejercer, en suma, las “virtudes pasivas” sobre las que teorizaba Alexander Bickel. Bickel, The Supreme Court 1960 Term-Foreword: The Passive Virtues, 75 Harv. L. Rev. 40 (1961). Hay que ir, para sopesarlas a plena luz, a las fuerzas subyacentes que motivan en la realidad la abstención o inter-vención judicial en una situación dada.
En segundo lugar, nos inclinamos mucho a la generalización, a sentar normas con vocación de universalidad en circunstan-cias muy dispares que requieren tratamientos diferentes. El familiar modelo de la contienda privada ha nublado en algunos casos, por ejemplo, el análisis de la acción pública emergente. Se sigue buscando por algunas cortes el daño personal al liti-gante, cuando el problema es formular otro juego de normas para la consideración de cuestiones de vasto interés público. A Chayes, The Supreme Court 1981 Term-Foreword: Public Law Litigation and the Burger Court, 96 Harv. L. Rev. 4 (1982).
Estimamos que debe distinguirse entre situaciones diversas. (Enfasis suplido.)
Terminamos este breve análisis jurisprudencial con una de las más recientes expresiones de este Tribunal respecto a la norma, amplia y liberal, imperante en esta jurisdic-ción en materia de capacidad jurídica (standing) para demandar. En Solis v. Municipio de Caguas, 120 D.P.R. 53, 53-56 (1987) —al revocar una sentencia emitida por el Tribunal Superior que había desestimado la acción radicada *885por alegadamente carecer de standing la parte demandan-te— expresamos, en términos claros y definitivos, que:
Nos toca revisar una escueta sentencia del Tribunal Superior, Sala de Caguas que, de sostenerse, tiene el efecto de revocar, dejar sin efecto y alterar el estado de Derecho sobre la capaci-dad jurídica para demandar que hemos uniformemente seguido durante los últimos cuarenta años. Asociación de Maestros v. Pérez, Gobernador Int., 67 D.P.R. 848 (1947).
Reiteradamente hemos expresado en nuestras decisiones desde Asociación de Maestros v. Pérez, Gobernador Int., ante, que la doctrina sobre capacidad jurídica para entablar demanda contra las agencias y funcionarios gubernamentales, debe ser interpre-tada amplia y liberalmente. (Enfasis suplido.)
HH H-H
Ante este claro e incuestionable historial jurispruden-cial de liberalidad de parte de este Tribunal en relación con la materia de capacidad jurídica (standing) —acorde el mismo con la tendencia jurídica moderna de otros Países-interpone la mayoría de los integrantes del Tribunal en el día de hoy el “mecanismo que los tribunales utilizan en ocasiones”, E.L.A. v. P. R. Tel. Co., ante, del “principio his-tórico de prudencia judicial” (opinión mayoritaria, pág. 849) —la frivolidad del cual, en el presente caso, es trans-parente— para sostener o apoyar su errónea tesis de que los demandantes no tienen capacidad jurídica para incoar la acción judicial ante nuestra consideración.
Al así actuar, la Mayoría no sólo echa a un lado, y des-truye, toda una rica tradición jurisprudencial de avanzada que tomó años perfeccionar, sino que le niega a la ciudada-nía puertorriqueña —al no entrar en los méritos del caso— unas importantes, y necesarias, pautas legales sobre un asunto de obvia trascendencia e importancia pública. En adición, y en relación con el caso específico ante nuestra consideración, el Tribunal arbitrariamente descarta el he-*886cho innegable de que mediante la acción en controversia unos ciudadanos correctamente han cuestionado la inob-servancia de una ley vigente —Ley Núm. 4 de 8 de junio de 1981, ante— por funcionarios del Gobierno que tienen el deber ineludible de acatarla y ponerla en vigor; acción ofi-cial realizada en abierta violación de la política pública emanante de varias disposiciones de nuestra Constitución. En otras palabras, caprichosamente se ignora por este Tribunal que estamos ante una acción que está revestida del más alto interés público imaginable, radicada la misma por ciudadanos que están “interesado[s] en la ejecución y protección del derecho público”. Asociación de Maestros v. Pérez, Gobernador Int., ante, pág. 851.
Por otro lado, y aun cuando nuestra jurisprudencia y la tendencia liberal moderna en materia de standing no re-quiere que el ciudadano demandante demuestre que ha su-frido un “daño económico” —pudiendo basarse la acción, inclusive, en “consideraciones ambientales, recreativas, es-pirituales o aun simplemente estéticas”, Salas Soler v. Srio. de Agricultura, ante, pág. 723, la Mayoría echa a un lado, y prefiere ignorar, el hecho innegable de que en el presente caso el daño que puede sufrir el Pueblo de Puerto Rico, por la acción oficial que hoy no permite que se im-pugne, es uno concreto, real, económico y no abstracto. Al concederle este Tribunal “carta blanca” a los Poderes Eje-cutivos y Legislativos para que, en flagrante violación de una ley válida y obligatoria, no consignen en el presu-puesto anual una asignación requerida por esa ley —la deuda de la cual asciende, en la actualidad, a la suma de noventa y seis (96) millones de dólares— se está poniendo en riesgo el buen nombre y crédito del Gobierno de Puerto Rico, y en peligro la salud fiscal de este Pueblo.
Cabe preguntarse: si en el pasado le hemos concedido capacidad jurídica a unos ciudadanos demandantes, que en realidad no la tenían, únicamente “debido al interés pú-blico del asunto y a que están envueltos en [el caso] varias *887disposiciones constitucionales” (Fuster v. Buso, ante) y si hemos sostenido que un ciudadano tiene standing para cuestionar acciones gubernamentales que puedan causar daños de índole “ambientales, recreativas, espirituales o aun simplemente estéticas”, Salas Soler v. Srio. de Agri-cultura, ante, pág. 723, ¿CÓMO ES POSIBLE QUE LOS CIUDADANOS DE ESTA BENDITA TIERRA NO TEN-GAN CAPACIDAD JURÍDICA PARA CUESTIONAR AC-CIONES GUBERNAMENTALES QUE PUEDEN CAU-SAR LA QUIEBRA DEL PAÍS?
No debe ni puede existir la menor duda. Los demandan-tes del epígrafe obviamente tienen la suficiente capacidad jurídica, cuando menos en su carácter de ciudadanos, para entablar la presente acción en protección del interés general de la ciudadanía y para poner en vigor, y salvaguardar, la política pública que emana de la See. 7 del Art. VI de nuestra Constitución, ante. Los demandantes, en resumen, cumplen con todos los requisitos que exige nuestra juris-prudencia en lo referente a capacidad jurídica (standing). A esos efectos, véanse: Salas Soler v. Srio. de Agricultura, ante; Hernández Agosto v. Romero Barceló, 112 D.P.R. 407 (1982).
Como se expresara por este Tribunal en fecha suma-mente reciente, la “función principal [de la doctrina de standing] es ‘asegurar al tribunal que el promovente de la acción es uno cuyo interés es de tal índole que, con toda probabilidad, habrá de proseguir su causa de acción vigo-rosamente y habrá de traer a la atención del tribunal las cuestiones en controversia’ ”. (Énfasis suplido.) Col. Ópticos de P.R. v. Vani Visual Center, 124 D.P.R. 559, 564 (1989). No hay que temer por esa situación en el presente caso. La conducta responsable y vigorosa observada por los demandantes hasta la fecha en la tramitación del caso constituye la mejor garantía de ello.
*888IV
En conclusión, la Opinión mayoritaria emitida en el pre-sente caso, al negarle capacidad jurídica a los demandan-tes apelados, es una tan errónea, inconsistente y absurda que hay “que ir, para sopesarlas a plena luz, a las fuerzas subyacentes que [motivaron] en la realidad la abstención o intervención judicial en una situación” como la planteada. Expresiones del Ledo. José Trías Monge, Juez ponente, en E.L.A. v. P.R. Tel. Co., ante, pág. 399.
Resulta preferible, en observancia del “principio histó-rico de prudencia judicial” (Opinión mayoritaria, pág. 848), no especular sobre las fuerzas subyacentes que motivaron la abstención judicial del Tribunal en el caso de autos.

(1) El pasado 29 de noviembre de 1991, esa misma Mayoría —alegando que carecía de jurisdicción para emitir un recurso de injunction— rehusó dilucidar en los méritos la procedencia jurídica del referéndum del 8 de diciembre de 1992. Véase, Gierbolini Rodríguez v. Gobernador, 129 D.P.R. 402 (1991).


(2) Véase L.L. Jaffe, The Citizen as Litigant in Public Actions: The Non-Hohfeldian or Ideological Plaintiff, 116 U. Pa. L. Rev. 1033 (1968); L.L. Jaffe, Judicial Control of Administrative Action, Boston, Ed. Little Brown and Company, 1965, págs. 459-500.
En adición, se ha expresado, en lo pertinente, que:
“There is good reason to believe that Sierra Club is not constitutionally compelled and that the Court may in time recognize suits for citizens representing the public interest. If such suits become available, congressmen should be able to challenge executive action not as congressmen but as representatives of the public interest. Since such suits are likely to be accepted, if at all, only in a court’s discretion, the official position of the congressman wall still be important since his role as a publicly-elected representative makes him an especially able plaintiff. (Énfasis suplido y escolios omitidos.) Nota, Congressional Standing to Challenge Executive Action, 122 U. Pa. L. Rev. 1366, 1380 (1974).


(3) Alegato del amicus curiae, pág. 25.


(4) El Art. IV, Sec. 4 de la Constitución del Estado Libre Asociado, L.P.R.A., Tomo 1, ed. 1982, pág. 349, dispone:
“Los deberes, funciones y atribuciones del Gobernador serán:
“Presentar a la Asamblea Legislativa, al comienzo de cada sesión ordinaria, un mensaje sobre la situación del Estado y someterle además un informe sobre las condiciones del Tesoro de Puerto Rico y los desembolsos propuestos para el año eco-nómico siguiente. Dicho informe contendrá los datos necesarios para la formulación de un programa de legislación.”
La See. 6 del Art. VI de nuestra Constitución, ante, págs. 368-369, provee:
“Cuando a la terminación de un año económico no se hubieren aprobado las asignaciones necesarias para los gastos ordinarios de funcionamiento del gobierno y para el pago de intereses y amortización de la deuda pública durante el siguiente año económico, continuarán rigiendo las partidas consignadas en las últimas leyes apro-badas para los mismos fines y propósitos, en todo lo que fueren aplicables, y el Gobernador autorizará los desembolsos necesarios a tales fines hasta que se aprue-*880ben las asignaciones correspondientes.”
La See. 7 del Art. VI de nuestra Constitución, ante, pág. 369, dispone:
“Las asignaciones hechas para un año económico no podrán exceder de los re-cursos totales calculados para dicho año económico, a menos que se provea por ley para la imposición de contribuciones suficientes para cubrir dichas asignaciones.”
La See. 8 del Art. VI de nuestra Constitución, ante, pág. 369, provee:
“Cuando los recursos disponibles para un año económico no basten para cubrir las asignaciones aprobadas para ese año, se procederá en primer término, al pago de intereses y amortización de la deuda pública, y luego se harán los demás desembol-sos de acuerdo con la norma de prioridades que se establezca por ley.”